
	
		II
		109th CONGRESS
		2d Session
		S. 2990
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2006
			Mr. Vitter (for himself,
			 Mr. DeWine, Mr.
			 Martinez, Mr. Coburn,
			 Mr. Domenici, Mr. Talent, Mr.
			 Burr, Ms. Snowe,
			 Mrs. Dole, and Mr. Kyl) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Finance
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  restore financial stability to Medicare anesthesiology teaching programs for
		  resident physicians.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Teaching Anesthesiology
			 Funding Restoration Act of 2006.
		2.FindingsCongress finds the following:
			(1)The current
			 Medicare payment policy for Medicare beneficiary services furnished by academic
			 anesthesiology programs administered by the Centers for Medicare & Medicaid
			 Services (CMS) is unfair and underpays such programs by 50 percent. In its 1991
			 rule change, CMS singled out academic anesthesiology programs alone for a
			 reduction in payment when teaching anesthesiologists supervise residents in two
			 concurrent cases. This policy change was unique to anesthesiology and does not
			 affect other medical specialties or non-physician providers.
			(2)The current
			 Medicare payment policy administered by CMS for academic anesthesiology
			 programs is causing significant harm to academic anesthesiology programs
			 nationwide by contributing to an overall decline in the number of such
			 programs. Before the current policy went into effect in 1994, there were 162
			 academic anesthesiology programs nationwide. Today, 130 academic anesthesiology
			 programs exist. As such programs close, medical students will face diminished
			 opportunities to enter the specialty of anesthesiology and patients in the
			 United States will see increased shortages in anesthesiology medical care in
			 the operating room and pain clinics and through critical care medicine.
			(3)The current
			 Medicare payment policy administered by CMS for academic anesthesiology
			 programs is shortchanging academic anesthesiology programs an average of
			 $400,000 annually, with some programs losing in excess of $1 million. As such
			 Medicare payment decreases continue, academic anesthesiology programs are
			 experiencing increasing difficulty filling faculty appointments and sustaining
			 research and development of new advances in anesthesiology medical care that
			 have previously contributed to its outstanding patient safety record.
			3.PurposeThe purpose of this Act is to restore the
			 Medicare payment policy for academic anesthesiology programs to the policy
			 administered by the Centers of Medicare & Medicaid Services before 1994 in
			 order to—
			(1)ensure the
			 financial stability of academic anesthesiology programs in order to provide
			 sufficient opportunities for physician residents to pursue the specialty of
			 anesthesiology, so that patients continue to have access to quality medical
			 care in the operating room and pain clinics and through critical care medicine;
			 and
			(2)enable the
			 specialty of anesthesiology to continue making advances in patient safety
			 through research based in academic programs.
			4.Special payment
			 rule for teaching anesthesiologistsSection 1848(a) of the
			 Social Security Act (42 U.S.C.
			 1395w–4(a)) is amended—
			(1)in paragraph
			 (4)(A), by inserting except as provided in paragraph (5), after
			 anesthesia cases,; and
			(2)by adding at the
			 end the following new paragraph:
				
					(5)Special rule for teaching
				anesthesiologistsWith respect to physicians’ services furnished
				on or after January 1, 2007, in the case of teaching anesthesiologists involved
				in the training of physician residents in a single anesthesia case or two
				concurrent anesthesia cases, the fee schedule amount to be applied shall be 100
				percent of the fee schedule amount otherwise applicable under this section if
				the anesthesia services were personally performed by the teaching
				anesthesiologist alone and paragraph (4) shall not apply if—
						(A)the teaching anesthesiologist is present
				during all critical or key portions of the anesthesia service or procedure
				involved; and
						(B)the teaching anesthesiologist (or another
				anesthesiologist with whom the teaching anesthesiologist has entered into an
				arrangement) is immediately available to furnish anesthesia services during the
				entire
				procedure.
						.
			
